UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
KEELY D. PARR,                            )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                   Civil Action No. 07-1718 (PLF)
                                          )
MASHAALAH EBRAHAMIAN et al.,              )
                                          )
            Defendants.                   )
_________________________________________ )


                           MEMORANDUM OPINION AND ORDER

               Defendants Mashaallah Ebrahamian and Rimcor LLC have filed a motion to

strike plaintiff Keely Parr’s cross-motion for summary judgment, or, in the alternative, to set a

briefing schedule. Dkt. No. 123. The defendants note that Ms. Parr filed an opposition to their

own motion for summary judgment in which she simultaneously cross-moved for summary

judgment, but argue that (1) one cannot both oppose and move in the same document (which

generally is correct), and (2) her cross-motion is untimely given that the Scheduling Order

established by this Court set a deadline of November 20, 2013, for the filing of all dispositive

motions. See Minute Order (Sept. 29, 2013).

               Although the defendants are correct to point out that Ms. Parr’s cross-motion is

untimely, the Court acknowledges that the plaintiff is proceeding pro se, and that pro se litigants

are generally held to less stringent standards than are hired counsel. See Koch v. Walter, 934 F.

Supp. 2d 261, 266 (D.D.C. 2013). 1 The Court therefore will deny the defendants’ motion to the

extent it seeks to strike the plaintiff’s cross-motion for summary judgment, and, instead, it will
       1
                 The Court notes, however, that Ms. Parr is trained as an attorney and has been
litigating this case for several years.
set a schedule pursuant to which defendants will be able to respond to Ms. Parr’s cross-motion.

               Accordingly, it is hereby

               ORDERED that defendants Mashaallah Ebrahamian and Rimcor LLC’s Motion

to Strike Plaintiff’s Cross-Motion for Summary Judgment, or, in the Alternative, to Set a

Briefing Schedule [Dkt. No. 123] is GRANTED IN PART and DENIED IN PART; it is

               FURTHER ORDERED that the defendants shall file their opposition to the

plaintiff’s cross-motion for summary judgment on or before March 3, 2014; and it is

               FURTHER ORDERED that the plaintiff shall file her reply to the defendants’

opposition on or before March 24, 2014.

               SO ORDERED.



                                                    /s/____________________________
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge
DATE: January 31, 2014




                                                2